Citation Nr: 0628644	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  06-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
coronary artery disease, status post coronary artery bypass 
grafting, congestive heart failure with renal insufficiency, 
and automatic implantable cardioverter-defibrillator (AICD) 
placement.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
coronary artery disease disability.  

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the service-connected coronary artery 
disease disability.  

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

A hearing was held at the RO in May 2006 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

At the hearing, the veteran submitted additional evidence in 
support of his claim, along with a written waiver of initial 
RO consideration.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The most probative evidence indicates that the veteran's 
current right and left knee disabilities were not incurred in 
or aggravated during service, nor are they causally related 
to or aggravated by his service-connected coronary artery 
disease, status post coronary artery bypass grafting, 
congestive heart failure with renal insufficiency, and AICD 
placement.  

2.  Diabetes mellitus was not clinically evident during 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's current diabetes 
mellitus is not causally related to or aggravated by his 
service-connected coronary artery disease, status post 
coronary artery bypass grafting, congestive heart failure 
with renal insufficiency, and AICD placement.  

3.  The veteran's service-connected disabilities do not 
result in loss or permanent loss of use of one or both feet, 
loss or permanent loss of use of one or both hands, or 
ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  Right and left knee disabilities were not incurred in or 
aggravated during service, may not be presumed to have been 
incurred during service, nor are right and left knee 
disabilities causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Diabetes mellitus was not incurred in or aggravated 
during service, may not be presumed to have been incurred 
during service, nor is diabetes mellitus causally related to 
or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.307, 3.309, 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a March 2005 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of secondary service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the March 2005 VCAA letter does 
not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  In that regard, the Board notes that 
Dingess/Hartmann element (1) is not at issue.  With respect 
to elements (2) and (3), the veteran was advised of the 
elements necessary to establish a claim of service connection 
in the March 2005 VCAA letter.  While the March 2005 VCAA 
letter did not advise the veteran of elements (4) and (5), 
because the Board has denied service connection, such failure 
amounts to harmless error.  

Similarly, it is noted that the veteran was not provided 
specific VCAA notification with respect to his claim for 
financial assistance for an automobile and/or adaptive 
equipment.  As set forth in more detail below, however, the 
pertinent facts with respect to that issue are not in 
dispute.  Essentially, because the Board has denied service 
connection for right and left knee disabilities, there is no 
legal basis for the grant of financial assistance in the 
purchase of an automobile and adapted equipment or adapted 
equipment only.  Under such circumstances, any failure to 
meet the VCAA notification duties is harmless error.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the RO has 
obtained the veteran's service medical records, as well as 
all available post-service VA and private clinical records 
specifically identified by the veteran.  Indeed, the record 
in this case spans five volumes and contains post-service 
medical records dating from approximately 1982 to the 
present.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2005).  

Under the VCAA, the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran 
was afforded a VA medical examination in April 2005.  The 
Board finds that the examination report, together with the 
substantial clinical evidence assembled in the record on 
appeal, provides the necessary medical opinion.  See 38 
C.F.R. § 3.159(c)(4) (2005).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Background

At the veteran's April 1976 military enlistment medical 
examination, he reported a history of a right medial 
meniscectomy at the age of 22.  Examination showed full range 
of motion and some instability.  The veteran was determined 
to be fit for duty.

In-service medical records show that in January 1978, the 
veteran sought treatment for a superficial laceration of the 
left knee.  X-ray studies were normal.  No complaints or 
findings pertaining to the right knee were noted at that 
time.  

At his April 1978 military separation medical examination, 
the veteran had numerous complaints, including persistent, 
low grade pain in the right knee.  He reported a pre-service 
history of a cartilage tear and knee surgery.  Examination of 
the knee was within normal limits, but for an arthrotomy 
scar.  The diagnoses included right knee pain, etiology 
unknown.  The remainder of the examination was negative for 
pertinent complaints or abnormalities, including diabetes 
mellitus or a left knee disability.  On a report of medical 
history, the veteran denied a history of sugar in the urine.  
Laboratory testing was negative.  

In May 1978, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
spastic colon.  In October 1979, he filed a claim of service 
connection for hypertension.  Both of his claims are silent 
for any mention of diabetes mellitus or right and left knee 
disabilities, as is medical evidence considered at the time 
of those claims.

In April 2001, the veteran requested reopening of his claim 
for service connection for hypertension.  He also indicated 
that he now had heart disease.  In support of his claim, the 
RO obtained private medical records, dated from April 1982 to 
January 2002.  These records show treatment for numerous 
medical conditions, including hypertension, coronary artery 
disease, and exogenous morbid obesity.  In January 1995 and 
December 1997, the veteran sought treatment for left knee 
pain and swelling.  X-ray studies showed degenerative 
arthritis.  In July 2001, the veteran was treated for 
degenerative joint disease of the right knee.  

Also obtained by the RO in support of the veteran's claim 
were VA medical records, dated from February to May 2002.  
These records show continued treatment for multiple medical 
conditions such as coronary artery disease, hypertension, 
renal insufficiency, obesity, obstructive sleep apnea, and 
gout.  These records also note a 30-year history of smoking 
up to 4 packs of daily until 2001, as well as myocardial 
infarctions in 1987, 1989, and 1994.  

In July 2001, the veteran was seen in connection with his 
complaints of bilateral knee pain.  The examiner noted that 
the veteran was quite markedly overweight and had 
degenerative joint disease of the knees, as evidenced by X-
ray studies.  He indicated that the veteran's weight was 
contributing "fairly significantly" to his knee problems.  
The examiner recommended weight loss and the use of canes in 
order relieve some weight from the veteran's knee joints.  

Subsequent VA clinical records show that in September 2001, 
the veteran again underwent cardiac catherization and bypass 
surgery.  In November 2001, he complained of continued knee 
pain, right greater than left.  He was seen in the orthopedic 
clinic where a review of X-ray studies showed that the 
veteran had medial compartment gonarthrosis.  In February 
2002, the veteran was noted to have diabetes.  

In a July 2002 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent rating.  
The RO also granted service connection for coronary artery 
disease, status post coronary artery bypass grafting, with 
congestive heart failure and renal insufficiency, and 
assigned a 100 percent rating.  

In March 2005, the veteran submitted a claim of service 
connection for diabetes and right and left knee disabilities, 
secondary to his service-connected coronary artery disease.  
He indicated that he needed knee replacement surgery, but 
that it was not possible because of his service-connected 
heart condition.  

Medical evidence obtained in support of the veteran's claim 
includes VA clinical records showing continued treatment for 
diabetes and degenerative joint disease of the left and right 
knees.  In August 2002, the veteran sought treatment for 
bilateral knee pain.  He reported that he had had cortisone 
injections previously with some relief.  He was wondering if 
there was anything else that could be done.  The examiner 
noted that the veteran was very heavy and had severe 
arthritis.  The examiner noted that he had had a long talk 
with the veteran about arthritis, weight loss, and the usual 
knee arthritis conservative treatment measures.  He 
administered a Hyalgan injection and reiterated the 
importance of weight loss.  Subsequent records show 
additional injections.  

In February 2003, the veteran reported continued significant 
pain in his knees.  The examiner noted that although the 
veteran had failed all nonsurgical therapies, because of his 
weight of 350 pounds and his medical history, he was not a 
good candidate for a total knee arthroplasty.  He recommended 
weight loss and aquatic therapy.  In November 2003, the 
veteran received cortisone injection to his knees.  The 
examiner noted that due to the veteran's young age and 
medical condition, he was not a candidate for knee 
replacement.

In December 2004, the veteran complained of continued pain in 
his knees and legs.  In January 2005, he was provided with a 
motorized scooter, due to his knee pain and shortness of 
breath, secondary to his cardiac condition.  The examiner 
noted that the veteran met the criteria for a motorized 
scooter as his severe cardiac disorder limited his ability to 
ambulate or propel a manual wheelchair.  In March 2005, the 
veteran was seen for a follow-up examination for his knee 
pain.  The examiner noted that the veteran had severe 
degeneration in his knees, but was not a good candidate for 
knee replacement due to his cardiac status.  

Additional private medical records were also obtained by the 
RO in support of the veteran's claim, including records 
showing treatment for bilateral knee pain from January 1995 
to September 2004.  In pertinent part, these records show 
that in August 2004, the veteran reported continued bilateral 
knee pain.  The diagnoses was advanced degenerative joint 
disease in both knees.  The examiner noted that he had a long 
discussion with the veteran that in light of his morbid 
obesity and multiple medical problems, it would not be 
reasonable to proceed with any surgical intervention until he 
lost some weight.  The examiner advised the veteran that if 
he made significant progress in losing weight, a knee 
replacement would be planned.  

The veteran underwent VA medical examination in April 2005, 
at which he reported that he had recently been diagnosed as 
having diabetes mellitus after an eye examination.  He 
indicated that he was currently on insulin.  With respect to 
his knees, the veteran reported that since his 40's, he had 
had problems with pain and was diagnosed as having 
degenerative joint disease.  He indicated that due to his 
young age, he was initially not considered to be a good 
candidate for knee replacement.  More recently, he indicated 
that he had been told that due to his cardiac status, weight, 
and anesthesia risk, he was not a good candidate for knee 
replacement surgeries.  After examining the veteran and 
reviewing his claims folder, the examiner diagnosed the 
veteran as having bilateral degenerative joint  disease of 
the knees, diabetes mellitus, and coronary artery disease 
with congestive heart failure, AICD placement, and chronic 
renal failure.  

The examiner indicated that it was his opinion that the 
veteran's diabetes mellitus and knee disabilities were not 
related to his service-connected heart condition.  He 
indicated that there was nothing medically to support that 
the veteran's heart condition was an etiologic factor leading 
to the development of diabetes, nor was there any medical 
evidence to suggest that his heart condition would be an 
etiologic or causative agent leading to the bilateral knee 
condition or degenerative joint disease.  He noted the 
veteran's contentions to the effect that he was a poor 
surgical candidate for knee replacement surgery due to his 
service-connected heart surgery.  However, the examiner 
indicated that there was no medical evidence to suggest that 
his heart condition was related to his bilateral knee 
condition.  

At the veteran's May 2006 Board hearing, he reiterated his 
contentions to the effect that service connection was 
warranted for his knee disabilities, secondary to his 
service-connected heart disability.  In that regard, he 
indicated that he needed knee replacements, but was not able 
to have the surgeries due to his heart disability.  He also 
noted that he had recently started dialysis which further 
added to his disability.  Regarding his diabetes, the veteran 
indicated that the condition had been discovered during an 
eye examination.  He indicated that his diabetes caused 
further limitations in his life.  The veteran's spouse 
testified regarding the veteran's inability to walk.  She 
indicated that they had sold their house in 2003 and moved to 
a single level apartment due to his restricted mobility.  The 
veteran indicated that he needed a truck so that he could 
transport his scooter.  He also indicated that he was 
currently unable to drive the family car at times due to his 
knee and other disabilities.  At the hearing, the veteran 
submitted statements from his spouse and acquaintances 
supporting his claim.  

Service Connection Claims

Applicable law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain diseases, 
including arthritis and diabetes mellitus, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.
Right and left knee disabilities

As delineated above, the record does not show, nor does the 
veteran contend, that right or left knee disabilities were 
incurred in or aggravated during his period of active 
service.  In that regard, the Board notes that a right knee 
disability was identified at the time of the veteran's 
entrance into service.  See Crowe v. Brown, 7 Vet. App. 238 
(1994).  The in-service medical records, however, are silent 
for complaints or findings of a right knee disability.  In 
addition, although the veteran reported right knee pain at 
the time of his separation from service, examination of the 
right knee was normal.  Moreover, the Board notes that the 
medical evidence contains no indication of post-service right 
knee complaints or disability for many years after service 
separation.  Based on the foregoing, the Board finds that a 
right knee disability was not incurred in or aggravated 
during service, nor may a right knee disability be presumed 
to have been incurred in service.  Again, the veteran does 
not argue otherwise.  

For similar reasons, the Board finds that a left knee 
disability was not incurred in or aggravated during service, 
nor may a left knee disability be presumed to have been 
incurred in service.  In that regard, although the veteran 
sought treatment for a superficial laceration of the left 
knee during service, the remaining service medical records 
are negative for complaints or findings of a left knee 
disability.  At his military separation medical examination, 
no left knee disability was identified.  Based on the 
foregoing, the Board finds that the evidence shows that any 
in-service left knee injury resolved without residual 
disability.  Supporting this conclusion is the fact that the 
post-service medical evidence is negative for complaints or 
findings of a left knee disability for many years after 
service separation.  Finally, the record contains no 
indication that the veteran's current left knee disability is 
causally related to his active service or any incident 
therein.  For the reasons set forth above, the Board finds 
that the record does not show, nor does the veteran contend, 
that right or left knee disabilities were incurred in or 
aggravated during his period of active service.  

Rather, the veteran seeks service connection for right and 
left knee disabilities on a secondary basis.  Specifically, 
he claims that service connection is warranted on a secondary 
basis because his service-connected coronary artery disease 
prevents him from obtaining total knee replacement surgery.  

As noted, under 38 C.F.R. §  3.310(a), service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Moreover, the Court has held that where a 
service-connected disability causes an increase in a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In this case, the record contains a VA medical opinion which 
indicates that the veteran's service-connected heart 
condition was not an etiologic factor leading to the 
development of right and left knee disabilities.  The Board 
finds that this medical opinion is persuasive and assigns it 
great probative weight.  The opinion was rendered by a 
physician who examined the veteran and based his opinion on a 
complete review of the veteran's claims folder.  Moreover, 
the examiner specifically addressed the veteran's contentions 
in reaching his conclusions.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Finally, the Board notes that there is no 
other probative evidence of record which contradicts this 
medical opinion.  For these reasons, the Board finds that the 
veteran's service-connected coronary artery disease 
disability did not cause his right or left knee disabilities.

As to the question of aggravation, the Board notes that the 
record is similarly lacking in probative evidence showing 
that the veteran's service-connected heart disability caused 
an increase in his right or left knee disabilities.  The 
evidence in this case shows that the veteran's treating 
physicians have determined that he is presently not a good 
candidate for knee replacement surgery.  The evidence shows 
that the primary reason he is not a good candidate for knee 
replacement surgery is his excess weight.  In fact, the 
evidence shows that in August 2004, the veteran's private 
physician advised him that if lost weight, knee replacement 
surgery would indeed be conducted.  

To be sure, the record contains evidence showing that the 
veteran's cardiac status is one of the factors that has been 
cited by his treating physicians in recommending against knee 
replacement surgery presently.  However, the Board finds that 
such fact does not provide a sufficient basis to award 
service connection on a secondary basis under Allen.  Other 
than the veteran's lay contentions, there is simply no 
evidence showing that the veteran's service-connected heart 
disability has increased the veteran's right and left knee 
disabilities, rather than merely provide one of many reasons 
his options for surgical treatment are limited at this point.  
Reduced treatment options is not the same thing as increased 
disability, and increased disability is required for a 
finding of secondary service-connection under Allen.  

In summary, the Board finds that right and left knee 
disabilities were not incurred in or aggravated during 
service, may not be presumed to have been incurred in service 
and are not causally related service.  In addition, the Board 
finds that the veteran's right and left knee disabilities are 
not causally related to or aggravated by any service-
connected disability.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for right and left knee disabilities.  

Diabetes mellitus

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of diabetes 
mellitus.  Indeed, at the time of his separation from active 
service, laboratory testing was normal.

Likewise, the post-service medical evidence of record is 
negative for any notation of diabetes mellitus for many years 
after service separation.  In fact, diabetes mellitus was not 
diagnosed for more than two decades after the veteran's 
separation from active service.  

In addition, the Board notes that the probative evidence of 
record contains no indication that the veteran's current 
diabetes mellitus is causally related to his active service 
or any incident therein.  

Absent evidence of diabetes mellitus in service or for many 
years thereafter, and absent evidence of a link between the 
veteran's current diabetes mellitus and his active service or 
any incident therein, the Board finds that service connection 
for diabetes mellitus on a direct or presumptive basis is not 
warranted.  

The veteran, however, contends that his current diabetes 
mellitus is causally related to his service-connected 
coronary artery disease with renal failure.  As noted, under 
38 C.F.R. §  3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury.  

In this case, the record contains a VA medical opinion which 
indicates that the veteran's heart condition was not an 
etiologic factor leading to the development of diabetes.  The 
Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a physician who examined the veteran and based his opinion 
on a complete review of the veteran's claims folder.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record which contradicts this opinion is that of the veteran.  
Although he has argued that his diabetes mellitus is causally 
related to his service-connected cardiovascular-renal 
condition, such opinion is clearly a matter for an individual 
with medical knowledge and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, nor do they provide a 
sufficient basis upon which to grant service connection.  

In summary, as diabetes mellitus was not shown in service or 
for many years thereafter, and because the record contains no 
probative evidence indicating that his current diabetes 
mellitus is either causally related to his active service or 
causally related to or aggravated by any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for diabetes mellitus.

Entitlement to an automobile and/or  adaptive equipment

Applicable law

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2005).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2005).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2005).

Analysis

After carefully reviewing the record, the Board finds that 
the criteria for an automobile and/or adaptive equipment have 
not been met.  In light of the Board's decision above, 
service connection is currently in effect for the following 
disabilities:  coronary artery disease, status post coronary 
artery bypass grafting, congestive heart failure with renal 
insufficiency, and AICD placement (100 percent disabling); 
spastic colon (10 percent disabling); hypertension (10 
percent disabling); and branch retinal artery occlusion of 
the right eye associated with hypertension (10 percent 
disabling).  

As noted, in order to qualify for financial assistance in the 
purchase of an automobile or other conveyance, there must be 
evidence that shows that the veteran's service-connected 
disability includes one of the following:  (1) loss or 
permanent loss of use of one or both feet; or (2) loss or 
permanent loss of use of one or both hands; or (3) permanent 
impairment of vision of both eyes.  In the instant case, the 
evidence of record contains no indication that any of the 
veteran's service-connected disabilities are the cause of his 
lower extremity impairment or have otherwise produced loss of 
use of the feet or hands.  Similarly, although service-
connection is in effect for branch retinal artery occlusion 
of the right eye, the record contain no indication that the 
veteran has service-connected permanent impairment of vision 
of both eyes.  For these reasons, the Board finds that the 
criteria for an automobile have not been met.  

If financial assistance in the purchase of an automobile or 
other conveyance is not established, a veteran may still 
qualify for adaptive equipment alone if he has a service-
connected disability that results in (a) ankylosis of one or 
both knees; or (b) ankylosis of one or both hips.  The record 
shows, however, that the veteran does not suffer from 
service-connected ankylosis of one or both knees or of one or 
both hips.  Indeed, while the veteran has severe degenerative 
arthritis of the knees, the record shows that these joints 
are not ankylosed.  In summary, the veteran does not have the 
service-connected impairment needed to warrant the award of 
adaptive equipment allowance.




ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


